10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 1 of 44

STEPHEN M. HAYES (SBN 83583)
STEPHEN P. ELLINGSON (SBN 136505)
CHERIE M. SUTHERLAND (SBN 217992)
HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP
999 Skyway Road, Suite 310

San Carlos, California 94070

Telephone:  650,637.9100

Facsimile: 650.637.8071

 

 

 

 

Attorneys for Defendant
STATE FARM GENERAL INSURANCE COMPANY
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
DAVID HENDERSON and HEATHER CASE NO.
COOPER-ROTH,
Plaintiffs, DEFENDANT STATE FARM GENERAL
INSURANCE COMPANY’S NOTICE OF
VS. REMOVAL OF CIVIL ACTION UNDER 28
U.S.C. SECTIONS 1332 AND 1441a
STATE FARM GENERAL INSURANCE [DIVERSITY JURISDICTION];
COMPANY; and DOES 1-10, DEMAND FOR JURY TRIAL
Defendants.
TO THE CLERK OF THE ABOVE-ENTITLED COURT:
PLEASE TAKE NOTICE that defendant State Farm General Insurance Company
(hereinafter “State Farm”) hereby removes to this Court the state action described below:
1, State Farm is a defendant in the civil action commenced on December 23, 2019 in
the Superior Court of the State of California, County of Alameda, Case No.
RG19047941, entitled David Henderson, et al. v. State Farm General Insurance
Company. A copy of the complaint is attached hereto as Exhibit “1” and is
incorporated as part of this notice. The complaint allegedly was served on State
Farm on February 10, 2020.
2. State Farm filed its answer to plaintiff's complaint in state court on March 10, 2020.
A true and correct copy of its answer to plaintiffs’ complaint is attached hereto as
Exhibit “2” and is incorporated as part of this notice of removal and removal.

1112594 -|-

 

STATE FARM GENERAL INS, CO.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C, SECTIONS 1332
AND 1441a [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 2 of 44

1112594

8,

This action is a civil action of which this Court has original jurisdiction under 28
U.S.C. section 1332, and is one that may be removed to this Court by State Farm
pursuant to the provisions of 28 U.S.C. section 1441, subdivision (a), in that it is a
civil action wherein the matter in controversy exceeds the sum of $75,000 exclusive
of interest and costs, and is between citizens of different states.

The fact that the amount in controversy exceeds the mimimum requirement for
diversity jurisdiction can be determined by the nature of the claims and the amount
and type of the damages sought in the complaint. Plaintiffs owned a condominium
in Oakland, California. (Complaint, J 1.) On or about September 15, 2018,
plaintiffs’ condominium was damaged by water that backed up into the property.
(Complaint, {| 5.) Plaintiffs were insured by State Farm and they submitted a claim.
(Complaint, J 9.) State Farm denied the claim. (Complaint, J 13.) Plaintiffs
contend they sustained substantial damage, including diminution in value and/or cost
of repair of the condominium, loss of use of the property, loss rental value, and
storage expenses in an amount allegedly in excess of $200,000. (Complaint, { 8.)
Plaintiffs also seek general damages and prejudgment interest based on State Farm’s
handling of their claims. (Complaint, p. 8:2-4.)

Plaintiffs also seek recovery of the attorney fees and costs for this action.
(Complaint, p. 8:5-6 and p. 8:8.) The claim for attorney fees and costs constitutes an
element of plaintiffs’ special damages on a theory that plaintiff incurred these so-
called Brandt fees to recover unreasonably withheld policy benefits. Brandt v.
Superior Court, 37 Cal.3d 813 (1985).

Plaintiffs also seek punitive damages, (Complaint, p. 8:7.) Even if the Court adopts
a “due process multiplied” of just one times actual damages, the amount of
controversy would be more than $75,000. Johnson v. Ford Motor Co., 35 Cal.4th
1191 (2005); Wysinger v. Automobile Club of Southern California, 157 Cal.App.4th
413 (2007).

At the time of the commencement of this action, and at all times since, State Farm
-2-

 

STATE FARM GENERAL INS. CO.'S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C, SECTIONS 1332

AND 1441a [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL

 
Oo CO ~I]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 3 of 44

has been, and still is, a corporation of the State of Illinois, being incorporated under

the laws of Illinois, and has had and continues to have its principal place of business
in Illinois. (Complaint, J 2.) Plaintiffs David Henderson and Heather Cooper-Roth

are and continue to be citizens of the State of Texas as residents of Austin, Texas.

9. This action was brought in the State of California. This corporate defendant is not,
at the time of the institution of this action, and is not now, a corporation incorporated
under the laws of the.State of California, and does not have at the time of the
institution of this action, and does not have now, its principal place of business in
California.

DEMAND FOR JURY TRIAL

State Farm General Insurance Company hereby demands a trial by jury.

Dated: March 10, 2020 HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP

STEPHEN M. HAYES

STEPHEN P. ELLINGSON

CHERIE M. SUTHERLAND

Attorneys for Defendant

STATE FARM GENERAL INSURANCE
COMPANY

 

1112594 -3-

 

STATE FARM GENERAL INS. CO.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS 1332
AND I441a [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL

 
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 4 of 44

EXHIBIT 1
Oo ont oO MW hw Nh «a

YN wMNHY Nh HM NM ON oe lel elk ll
owt One OK S SF GDaoAUSFGBREEBP SS

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 5 of 44

 

2. Insurance Bad Faith
STATE FARM GENERAL INSURANCE
COMPANY: and DOES 1 - 25, inclusive, .

Defendants.

 

 

COMES NOW Plaintiffs DAVID HENDERSON and HEATHER COOPER-ROTH
(collectively, “Plaintiffs"), and for causes of action against Defendant STATE FARM
GENERAL INSURANCE (‘State Farm") complain and allege the following:

PARTIES
1. Plaintiffs DAVID HENDERSON and HEATHER COOPER-ROSS are, and
at all time herein mentioned were, the owners of real property located at 428 Alice Street,

 

 

 

 

Apartment 208, Oakiand, Califomia 94607 (“Condominium”). The Condominium is.part of
a Homeowners Association known as 428 Alice Owners Association.

2. Plaintiffs are informed and believe that Defendant STATE FARM GENERAL
INSURANCE is, and at all times mentioned herein was, an IHinois corporation qualified to

do business, and doing business, in the State of California as a property insurer.

a61h16n , . -4-
COMPLAINT

 

 

Daniel W. Bailesteros (SBN 142003)
Se MER Teen 2e4e%a)
aniel J. Mars! N 28 ENDORSED
HOGE. FENTON JONES & APPEL ING FILED -
60 South Market Street, Sulte 1400 —— ALAMEDA COUNTY
an Jose, Califomia 23
Phone: 408.287.9501 ‘ DEC 2 3 20s .
Fax: 408.287.2583 CLERK QF THE SUPERIOR COURT
By DEBRA FURTADO __.
Attomeys for Plaintiffs DAVID HENDERSON ~ ~ "Deputy Sg
and. HEATHER COOPER-ROTH . 6
| Ls
SUPERIOR COURT OF THE STATE OF CALIFORNIA . >.
COUNTY OF ALAMEDA ; 6
THER g ae
DAVID HENDERSON and HEATHER Case No. fi 0 &F :
COOPER-ROTH, i 9 7 ? At .
Plaintiffs, COMPLAINT FOR: Bes
v. 1. Breach of Insurance Contract

 

ene Ae eee SE
—_

So on @ oO -h WwW BS

aoa nN OO oO ff a ho = 6 6 © o ~~ Oo on hh ww No. = Qo

 

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 6 of 44

Plaintiffs are informed and believe that Defendant is, and at all relevant was, doing
business in the County of Alameda.

3. Plaintiffs are informed and believe that DOES 1 — 25 are person or entities
qualified to do business in the State of California and County of Santa Clara. The true
names and capacities, whether individual, corporate, associate, or otherwise, of the
Defendants named herein as DOES 4 — 25 are unknown to Plaintiffs at this time, and for
that reason, Plaintiffs sues said Defendants by fictitious names. Plaintiffs will seek leave
to amend this Compiaint to allege the true names and capacities of said Defendants
when they have been ascertained. .

4, -Plaintiffs are informed and believe that each of the fictitiously nanied
Defendants designated as DOES 1 — 25 is in some manner jegally responsible to
Plaintiffs for the acts, omissions, and damages set forth in this Complaint.

5. Plaintiffs are informed and believe and thereon allege that each said
Defendant is, and at all times herein mentioned was, the agent, joint venture, subdivision,
subsidiary, affiliate and/or employee of each and every other Defendant and acting in the

course and scope of such agency or employment at the time of the acts and wrongdoing

|{ alleged herein.

6. This Court has jurisdiction over this case and venue is proper here because
the property damage and a substantial part of the events and omissions giving rise to this
Complaint occurred in this County,

NATURE OF LAWSUIT

7. This Complaint arises from the wrongful denial of property coverage by

Defendants with respect to a property damage claim submitted by its insureds, Plaintiffs.
BACKGROUND FACTS

8, On or about September 5, 2018, Plaintiffs’ Condominium was damaged by
water that backed up into the Condominium (“Incident”). Plaintiffs are iniormed and
believe, and thereon allege, that the backup was caused by blocked pipe located in the

Homeowners Association. The water backup resulted in substantial damage to Plaintiffs’,

3610169 -2-
COMPLAINT

 

 
o on @O oO fF WO WH =

 

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 7 of 44

including diminution in value and/or cost of repair of the Condominium, loss of use of the
property, lost rental value, and storage expenses in an amount believed to be in excess
of $200,000, Additionally, Plaintiffs have been forced to initiate litigation against the
Homeowners Association, resulting in substantial attorney fees and costs.

. 9, At the time of the Incident, Plaintiffs were insured by a Rental Condominium
Unitowners Policy issued by State Farm, Policy No. $97-C5-W530-4 {"Policy’). The
Policy, effective August 2, 2018 to August 2, 2019, provided coverage for property
damage and loss of rents.

10. Plaintiffs are informed and believe that the Policy was an “all-risk” policy,
that includes coverage to all damage to the Condominium so.!ong as it results from a
“Covered Cause of Loss.” .

11. Plaintiffs paid all premiums when due, both before and after the Incident,
and otherwise performed ail conditions required for enjoyment of the Policy's insurance
benefits.

DEFENDANT DENIES PLAINTIFFS’ CLAIM

12. in September 2018, immediately following the Incident, Plaintiffs submitted

a claim to State Farm for the property damage to their Condominium.

| 13.° On December 28, 2018, State Fann wrongly issued a written denial of
coverage for Plaintiffs’ claim (“Denia! Letter’). The Denial Letter erroneously contended
there was not coverage for the claim because the water that backed up into their kitchen
came from “outside your plumbing system.” in making this claim, State Farm relied on an
exclusion in the Policy which states that State Farm dees not insure for water damage
that arises from “water from outside the plumbing system that enters through sewers or
drains.” Attached hereto as Exhibit 1 is a true arid correct copy of State Farm’s
December 28, 2018 Denial Letter.

14. Onor about February 12, 2019, Plaintiffs’ then counsel sent State Farm a
letter requesting that Defendant reconsider its wrongful denial of coverage. The letter

correctly noted that the water "backed-up" through the plumbing system, and therefore

3610160 -3-
COMPLAINT

 

 
=
Qo

a2

=

ae:

MS BS NH NM NK NH NH BH NO —]—_ => SS & S@ Se
on CF oO & WO NH = Oo O§ @O8 NN OD oo Bb Ww

oan Oo Oo BF wo HY >

 

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 8 of 44

coverage was provided. State Farm responded to Plaintiffs’ February 12, 2019 letter by
simply re-sending a copy of its December 28, 2018 Deniaf Letter.

15. On April 26, 2019, Plaintiffs counsel again wrote a letter to State Farm —

requesting that State Farm reconsider its wrongful denial of property damage coverage.

The reconsideration letter correctly noted that State Farm's assertion that the water came

from “outside your plumbing system” improperly inserted language into the Policy which

did not otherwise exist in an effort to limit coverage, citing to Palp, Inc. v. Williamsburg

National ins. Co. (2011) 200 Cal.App.4th 282, 290. The letter stated that nowhere in the
Policy does the phrase “your plumbing system” exist, nor was the term "plumbing system”

defined iri the Policy. The letter further asserted that an insured would reasonably expect

|| that the term “plumbing system” in a policy specifically tailored to provide coverage to a

condominium unit in a condominium complex would include the plumbing system which
delivered water to (and carried waste away from) the unit. The letter noted that the ~
subject condominium complex had a single plumbing system that supplied water for all
units, including Plaintiffs’ Condominium; and that the water causing damage to the
Condominium backed up into the Condominium as a result of a blockage in the HOA's
plumbing system. in other words, the water did not come from a flood, a blocked water
line located on city property, or somewhere else outside the building, but came from
inside the condominium’s plumbing system, Attached hereto as Exhibit 2 is a true and
correct copy of Plaintiffs’ April 26, 2019 letter requesting reconsideration.

. 16. On July 23, 2019, State Farm sent a letter to Plaintiffs’ counsel, it which it
re-iterated its wrongful denial of coverage. State Farm's letter failed to address any of
the positions or legal authority contained in Plaintiffs' April 26, 2019 letter. Rather, State
Farm’s letter conclusorily repeated its assertion that there was no coverage because the
backup came from “outside your plumbing system," and referred Plaintiffs to language
from endorsement FE-5310. Endorsement FE-5310 has no bearing on coverage for the
claim, but simply confirmed that the Policy covered damages to Plaintiffs’ real property,

including the water damage. Attached hereto as Exhibit 3 is a true and correct copy of

3510169 -4.
COMPLAINT

 

 
oo nN OD Oo Ff WwW NB =

NS NH Rh NH NH NH NH NH BH = = AB 2 2 2B 2 SS 4
an wan © oO F&F WwW NH | 0 OF A nN DOD a fF BD KH —|-— O&O

 

 

Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 9 of 44

State Farm's July 23, 2019 letter.

17. Plaintiffs’ counsel responded to State Farm’s July 23, 2019 letter. In the
response, Plaintiffs’ counsel noted that State Farm's letter failed to address any of the
issues raised in the April 26, 2019 correspondence. The letter stated that State Farm's
position continued to improperly rely on the term “your plumbing system,” which does not
exist in the Policy. The letter correctly asserted that endorsement FE-5310 had no
bearing on the existence of coverage in this matter and that State Farm's reliance on the
endorsement demonstrated an attempt te conflate causation with damages. All the
damage for which Plaintiffs were seeking coverage were limited to “alterations,
appliances, fixtures and improvements which are part of the building contained within"
Plaintiffs’ unit. Accordingly, endorsement FE-5310 confirmed the existence of coverage.
Attached hereto as Exhibit 4 is a true and correct copy of Plaintiffs’ counsel's letter
responding to State Farm's July 23, 2019 denial.

18. On-September 5, 2019, State Farm responded to Plaintiffs counsel's letter.
In its response, State Farm stated, without any legal support or explanation, that it would
not change its position as to the interpretation of “The Plumbing System.” Attached
hereto as Exhibit 5 is a true and correct copy of State Farm's September 5, 2019 letter.

FIRST CAUSE OF ACTION
(Breach of Insurance Contract against DEFENDANT and DOES 1-25, inclusive)

19. Plaintiffs hereby incorporate paragraphs 1 through 18 above, as though
fully set forth herein. |

20. =‘ Plaintiffs are informed and believe that they have satisfied all conditions of
the Policy issued by Defendants, and that Plaintiffs are entitled to receive full benefits of
the coverage thereunder.

' 24. Defendants breached their contractual obligations to Plaintiffs by wrongfully
denying Plaintiffs’ claim for property damage and loss rent benefits. |

22.° Asa direct and proximate cause of Defendants’ breach of their contractual

-|| obligations, Plaintiffs have been damaged in an amount exceeding $200,000 in an

3610169 -5-
COMPLAINT

 

 
| © > SO > We Sc ce a <n Oo 9
a NN om BF &w NH |= Oo © OF nN DW OH FBR WO NY =| O

o wma N OO fF © NH |

 

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 10 of 44

amount to be determined according to.proof at trial.
WHEREFORE, Plaintiffs pray for Judgment as hereinafter set forth.
SECOND CAUSE OF ACTION

(Insurance Bad Faith against DEFENDANT and Does 1-25, inclusive)
23. Plaintiffs hereby incorporate paragraphs 1 through 22 above, as though
fully sat forth herein.
24. The Policy contains an implied covenant of good faith and fair dealing,
which obligates Defendants to act in good faith with respect to all aspects of handling any
claim asserted by Plaintiffs, and to refrain from taking any action that interferes with
Plaintiffs’ right to enjoy the full benefits of property coverage.

25, Defendants have breached its duty of good faith and fair dealing owing to

Plaintiffs as follows: |

a. By unreasonably, and without proper cause, withholding policy benefits due
under the Policy;

b. By engaging in a self-serving and unreasonable interpretation of the Policy,
including adding terms to the Policy in an effort to limit coverage;

c. By unreasonably, and without proper cause, ignoring facts giving rise to the
coverage and engaging in a self-serving and unreasonable interpretation of
the water damage limitation;

d. By oppressively forcing Plaintiffs to institute litigation against the
Homeowners Association that could have been prevented by the payment
of insurance benefits wrongfully withheld: |

e. By oppressively forcing Plaintiffs to institute litigation to recover the
amounts due under the Policy.

26. Asadirect and proximate cause of Defendants’ breach of the implied
covenant of good faith and fair dealing, Plaintifis have suffered loss of insurance benefits
ina sum exceeding $200,000, plus interest, in an amount to be determined according to

proof at trial.

9610169 -6-
COMPLAINT

 
oan fm oO fF © NN =

NS MN BS DN DD AD- RDO ONKD OBRD ee ke lee
ons oO om & HW NH = OF Ob ODO NN OO Oo BR WS NH | OC

 

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 11 of 44

27. As a further direct and proximate result of Defendants’ breach of the implied
covenant of good faith and fair dealing, Plaintiffs have been compelled to incur attorney
fees and other expenses to pursue its right to insurance benefits due under the Policy,
causing Plaintiffs to suffer further loss in an amount to be determined according to proof
at trial.

28. Asa further direct and proximate cause of Defendants’ breach of the
implied covenant of good falth and fair dealing, Plaintiffs have been compelled to incur
attorney fees and other expenses to pursue indemnification from other persons and
entities, causing Plaintiffs to suffer further loss in an amount to be proven at the time of
trial. | . |

29. Plaintiffs are informed and believe that Defendants intentionally engaged in
a course of conduct which was intended or expected to injure Piaintiffs, in conscious
disregard of Plaintiffs’ right to receive the coverage benefits due under the Policy as
alleged in this complaint. Plaintiffs are informed and believe that these acts were willful,
despicable, oppressive and/or fraudulent as contemplated by California. Civil Code |
section 3294, and that all were done with the knowledge, approval and ratification of
Defendants. In order to deter such conduct by Defendants in the future, and to prevent

repetition of such conduct as a practice, Plaintiffs pray for exempiary and punitive

 

damages.
’ WHEREFORE, Plaintiffs pray for Judgment as hereinafter set forth.
PRAYER :

WHEREFORE, Plaintiffs pray for judgment as follows:

On the First Cause of Action

1. For damages, including compensation for loss of insurance benefits in an

mount exceeding $200,000, to be proven at time of trial;

2. For prejudgment interest;

3. For costs of suit. incurred herein; and _

4. Such other and further relief as the Court deems just and proper.
3610169 -7-

 

COMPLAINT

 
o won @ Oo fF @ KH =

PN®R®R PS BRB Gaearwraanrpeapn2aea
oOo m~ oa an a wo —_ oOo oO c ~~] a nn a ob = oOo

 

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 12 of 44

On the Second Cause of Action

1. For damages, including compensation for loss of insurance benefits in an

- mount exceeding $200,000, to be proven at time of trial;

DATED: December 23, 2019

3610189

2. For prejudgment interest;

3. For reasonable attorney fees incurred to obtain the benefits of insurance

wrongfully withheld by Defendant;

4, For exemplary and punitive damages;

5, For costs of suit incurred herein;

6. Such other and further relief as the Court deems just and proper.

HOGE, FENTON, JONES & APPEL, INC.

- Kalull

DanieLé. Mars
Attorneys for Piaintiffs DAVID HENDERSON
and HEATHER COOPER-ROTH

-B-

COMPLAINT

 
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 13 of 44

EXHIBIT 1
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 14 of 44

 

 

& State farnr
Stein Farm Genorel Inausence Company
December 28, 2018
. Stols Ferm insurance Companies

Heather Cooper and David Handerson Fre Coins
2711 Poquife St POBOX 108169
Austin, TX 78722-2435 Agents, GA 30048-6769

Fax 844 236 3646

RE: Claim Number: 05-5717-Q55

Policy number: 97~C5-W530-4
Date of Loss: 09-05-2018

Dear Heather and David:

Thank you for speaking with me on September 12", 2018, when we discussed the backup of
water through your Kitchen sink drain. You advised when the property manager entered your
unit, there was no water running and that the water smelled like sewage. You also advised me
that no one was-living in the unit at the time of the joss. It appears the water that backed up

into your kitchen came from outside your plumbing system. Your Renta! Condominium
Unitowners policy dees not cover damage to your condominium unit that is caused by water that
backs up into your condo, when that water comes from outside your plumbing system. .
Unfortunately this loss is not a covered loss.

Loss of rents would not be covered in this situation because the Loss of rents did not occur as a
result of a covered loss.

Please refer to the following language from your Rental Condominium Unit Owners policy form
number FP-6131, which states in part: ;

COVERAGE A - BUILDING PROPERTY, COVERAGE B - PERSONAL
PROPERTY AND COVERAGE 0 - LOSS ASSESSMENT SO

SECTION |- LOSSES INSURED

We insure for accidental direct physical loss to the property covered under this
policy except as provided in Section | - Losses Not insured. ‘

SECTION | - LOSSES NOT INSURED

 
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 15 of 44
f5

Heather Cooper and David Henderson
Page 2
December 28, 2018

2. We do not insure under any coverage for any loss which would
not have occured In the absence of one or more of the following
excluded events. We do not insure for such loss regardless of: (a)
the cause of the excluded event; or (b) other causes of the loss; or
(c) whether other causes acted concurrently or in any sequence
with the excluded event to produce the loss; or (d) whether the
event occurs suddenly or gradually, involves isolated or
widespread damage, arises from natural or extemal forces, or
occurs as a result of any combination of these:

Water Damage, meaning:

(1) flood, surface water, waves, tidal water, overflow of
a body of water, or spray from any of these, all
whether driven by wind or not;

(2) water from outside the plumbing system thal enters
through sewers or drains, or water which enters
into and overflows from within a sump pump, sump
pump weil or any other system designed to remove
subsurface waler which is drained from the
foundation area; or

However, we do insure for direct loss by fire, explosion or
thefl resuiling from water damage, provided the resulting
loss is Itself a Loss Insured.

COVERAGE C - LOSS OF RENTS

Ealr Rental Value. If a Loss Insurad causes ihe residence premises rented °
to others or held for rental by you to become uninhabitable, we cover its falr
rental value. Payment shall be for the shortest time required to repair or
raplace the part of the premises rented or held for rental but not exceading 12
consecutive months from the date of loss. This period of time is nol limited by
‘expiration of this policy. Fair rental value shall not include any expense that
does not continue while that part of the residence premises rented or held

for rental is uninhabitable

1.

The California Fair Claims Settlament Practices Regulations stata that you must be
notified of the following policy provision concerning suits against State Farm:

SECTION | - CONDITIONS
8. Suit against Us. No action shail be brought unless there has been compliance
with the policy provisions and the action is started within one year afler the dale . ;

“of loss or damage.

 
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 16 of 44

J

Heather Cooper and David Henderson
Page 3 _
December 28, 2018

 

The one period refered to does nat include the tima wa take to investigate your
clalm. The time trom the date of loss September 05, 2016 to the date you

“reported your claim to your agent dees count in computing the ammount of time
thal has already expired. The one year suit limitation period is again running as
of the date of this latter.

We are required by California Insurance Reguiations, Section
2695.7(b)(3), to advise you that H you believe this claim, or any part of
this clalm, has been wrongfully denied or rejacted, you may have the
matter reviewed by the Califomla Department of Insurance, Claims
Service Bureau, 300 South Spring Street, Los Angeles, California 90013,

telephone 1-800-927-4357,

We realize that you have suffered a financial loss and regrat (hal we are unable fo make
payment for this claim. If there is addilional information regarding this claim or if you need any
additional explanation, please fee! free to call us at the number and extension listed below. Our
office hours are 6 a.m. to 9 p.m. Central time, Monday through Friday, and 7:30 a.m. to 7 p.m.
on Saturday. Any claim representative will be able to assist you. ‘

Sincerely,

Ha ged

Claim Representalive
972-657-1298

Stale Farm General Insurance Company

eee oa tee 7 eye nt npn eg ne ee rete

ee

 
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 17 of 44

EXHIBIT 2
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 18 of 44

HOGE*FENTON

ATTORNEYS

Daniel 3. Marsh
408.947.2405

daniel. marsh @hogefenton.com

April 26, 2019

VIA ELECTRONIC AND U.S. MAIL

Scott Bagwell
Claims Representative
State Farm General Insurance Company
PO Box 106169
Atlanta, GA 30348
’ statefarmfireclaims@statefarm.com

Re: Henderson v. 428 Alice Owners Association
Policy No. + 97-C5-W530-4
Claim No. : 05-5717-Q55
Date of Loss: September 5, 2018
Our File No. : 200516

Dear Mr. Bagwell:

This firm has been retained by your insureds, David Henderson and Heather Cooper-
Ruth, in response to the decision of State Farm General Insurance Company ("State Farm”)
to deny coverage for the above referenced claim. The claim was submitted to State Farm
under your insured's Homeowner's Insurance Policy, Policy No. 97-C5-W530-4 ("Policy");
and was wrongly denied.

As a reminder, the property damage at Issue herein was caused by water, from
within the plumbing system of a condominium compiex, that escaped that system and
entered into your insureds’ living space. The exclusion relied on in State Farm's denial is

_intended to limit your insureds’ coverage for water coming from outside the plumbing
system, such as be a publicly maintained water line outside the building or by a storm or
flood. ,

On December 28, 2018, State Farm denied coverage for the claim under Coverage A
(Building Property), Coverage B (Personal Property) and Coverage D (Loss Assessment) of
the Policy. State Farm reaffirmed its denial of coverage on or about February 20, 2019,
when it re-sent a copy of its December 28, 2018 denial letter in response to a request for
reconsideration by your Insured’s then counsel, Doug Poulin. J have read your denial letter
and disagree with State Farm's position that the claim is excluded because the property
damage resulted from water damage caused by water "outside the plumbing system."

Gilicon Valley Office | 60 South Market Street, Suite 1400, San Jose, California 95113-2396

a26405 phone 408.287.9501 fax 408.287.2583 www.hogefenton.com
6405) -
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 19 of 44

Scott Bagwell
April 26, 2019
Page 2

This letter presents State Farm with one final opportunity to reconsider Its wrongful
denial of coverage based on its unfounded interpretation of the Policy.

FACTS

’ This claim arises out of damage to your Insureds' property, jocated at 428 Alice
Street, UnIt 208, Oakland, California ("Property") on or about September 5, 2018. The
Property Is a unit in a condominium complex that is operated by a Homeowners Association.
The damage occurred when a pipe located In the condominium’s plumbing system became
blocked, causing water to back up within the Property's plumbing system and into your
insureds’ unit through their kitchen sink.

Your insureds timely submitted their daim for property damage to State Farm. As
noted above, State Farm wrongly denied the dalm on December 28, 2018; and “reaffirrned"
that denial on February 20, 2019.7

As a result of State Farm's wrongful deniat of the claim, your insureds have incurred
attorney fees In attempting to mitigate thelr damages by initiating litigation agalnst the HOA
for negligence. That lawsuit was filed on April 8, 2019.

_ STATE FARM'S WRONGFUL DENIAL OF COVERAGE

i have read State Farm's December 28, 2018 letter, which purports to identify the
coverage issues that led to the denial of coverage. In that letter, State Farm denled
property coverage to your Insureds based on the exclusion in the Policy which excludes
coverage for property damage cause by "water damage."

Specifically, State Farm cites to the following exclusion in support of Its denial of
property damage:

SECTION I - LOSSES NOT INSURED .

2. We do not Insure under any coverage for any loss which would not

have occurred In the absence of one or more of the following
- excluded events. We do not insure for such loss regardless of: (1)

the cause of the excluded event;-or (b) other causes of the foss; or
(c) whether other causes acted concurrently or in any sequence with
the excluded event to produce the loss; or (d) whether the event
occurs suddenly or gradually, involves Isolated or widespread
damage, arises from natural or external forces, or occurs as A result
of any combination of these:

 

1 State Farm reaffirmed the denial ‘by simply resending its December 28, 2018 fetter In
response to your Insureds’ counsel's request for reconsideration. As such, It cannot
accurately be sald that State Farm ever considered the position stated in your insureds’
reconsideration request, further evidencing State Farm's lack of good faith In the handling of
this claim.

3264051
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 20 of 44

a

Scott Bagwell
April 26, 2019
Page 3

Water Damage, meaning:

oe x *

(2) water from outside the plumbing system that enters
through sewers or drains, or water which enters Into and
overflows from within a sump pump, sump well or any other
system designed to remove subsurface water which is
‘drained from the foundation area[.]

State Farm's assertion that the water came from “outside your plumbing system"
improperly inserts language into the Policy which does not exist in an effort to limit
coverage; and Is simply flat out wrong. (See Palp, Inc. v. Williamsburg Nationai Ins, Co.
(2011) 200 Caj.App.4th 282, 290 (insurance policy's coverage provisions must be
interpreted broadly to afford the insured the greatest possible protection).) Nowhere in the
Policy does the phrase "your plumbing system” exist, nor is the term "plumbing system”
defined. Your insureds reasonably expected that the term "plumbing system" In a policy
specifically tailored for providing coverage to a condominium unit in a condominium complex
would include the plumbing system which delivered water to (and carried away waste from)
the unlt. (See Feurzeig v. Insurance Co. of the West (1997) 59 Cal.App.4th 1276, 1282
(ambiguity in insurance policy Is resolved by interpreting the language in accordance with
the insured's objectively reasonable expectations).)

State Farm appears to be Intentionally obfuscating and misreading the exclusion.
First, State Farm ts misreading the exclusion to apply to water originating within a plumbing
system. Second, State Farm is attempting to argue that "the plumbing system" Is somehow
intended to exclude the condominium's plumbing system. Not only does the Poticy
tanguage not support such an interpretation but, if that were the case, to what end is a
condominium unlit owner being sold the coverage?

The subject condominium complex that has a single plumbing system that supplies
water for all units, Including the Property. Here, the water causing damage to the Property
backed up into the kitchen sink from inside the HOA's plumbing system. In other words,
the water did not come from a flood, a blocked water line located on city property, or
somewhere else outside of the building, but rather.came from inside the condominium's
plumbing system. Accordingly, the water did not come from “outside the plumbing
system,* and State Farm's rellance on the Water Damage exclusion fs unfounded.

CONCLUSION -

. Only an unreasonabie/unfair insurance company would misinterpret the Water
Damage exclusion to deny coverage for water damage resulting from a blockage within the
condominium's plumbing system. I look forward to receiving confirmation that State Farm
has decided to extend coverage for this clalm. In the unlikely event that coverage
continues to be denied, please consider this letter to be my clients’ request for all "Ctaim-
Related Documents pursuant to Insurance Code section 2071. Those documents wilil allow
me to review what Investigation efforts State Farm engaged In before denying this claim,
That includes all emallis, letters, photographs and reports.

3264051
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 21 of 44

Scott Bagwell
April. 26, 2019
Page 4

In the meantime, your insureds continue to reserve any and all rights under the
policy and the law. No waiver or estoppel is intended nor may be inferred. Should you
have any questions or comments about the contents of this letter or any other aspect of my
’ evaluation of this claim please do not hesitate to contact e. .

Very truly yours,

ONE PPEL, INC.

 

_ Ddniel Maysh

DIM:djm
cc: Client (via email onty)

3264051
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 22 of 44

EXHIBIT 3
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 23 of 44

> StateFarm

 

Slate Farm General Insurance Company
"July 23, 2019
, State Fam Insurance Companies
Hoge - Fenton, Heather Cooper and David Henderson ating cams
Daniel Marsh PO BOX 4106769
60 S Market St, Ste 1400 Aflanla, GA 30348-6169
San Jose, Ca 95113.2396 Fax 844 236 3646

RE: ClaimNumber: 05-5717-Q55
Policy number: 97-C5-W530-4
Date of Loss: 09-05-2018

Dear Daniel Marsh, Heather Cooper and David Henderson:

| have received and reviewed the letter of rapresentation dated 4-26-19 from your Attorney
Daniel Marsh. :

On September 12%, 2018, we discussed the back-up of water through your kitchen sink drain.
Based on that conversation it is State Farm’s understanding that when your property manager
entered the unit, the water supply was turned off but there was water damage to the flooring that
smelled like sewage. It is also our understanding that no one was living in the unit at the time of
the loss.

Based on the above description of events we have determined that the water damage being
claimed, was caused by water that backed up from outside of your plumbing system. We have
arrived at this determination due to the fact that the water was off and there was no tenant at the
time. -

Unfortunately the water event as described is not covered under your policy.
Piease refer to the following language from your Rental Gondominium Unit Owners policy form
number FP-6131, which states in part:

COVERAGE A - BUILDING PROPERTY, COVERAGE B - PERSONAL

PROPERTY AND COVERAGE D - LOSS ASSESSMENT

SECTION | - LOSSES INSURED
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 24 of 44

Heather Cooper and David Henderson
Page 2
December 28, 2018

We insure for accidental direct physical loss to the property covered under this
policy except as provided in Section | - Losses Not fnsured.

SECTION | - LOSSES NOT INSURED

2. We do not insure under any coverage for any loss which would
not have occurred in the absence of one or more of the following
excluded events. We do not insure for such loss regardless of: (a)
the cause of the excluded event; or (b) other causes of the loss; or
{c) whether other causes acted concurrently or in any sequence
with the excluded event to produce the loss; or (d) whether the
event occurs suddenly or gradually, involves isolated or
widespread damage, arises from natural or external forces, or
occurs as a result of any combination of these:

Water Damage, meaning:

(1) flood, surface water, waves, tidal water, overflow of -
a body of water, or spray from any of these, all
whether driven by wind or not;

(2) water from outside the plumbing system that enters
through sewers or drains, or water which enters
into and overflows from within a sump pump, sump
pump well or any other system designed to remove
subsurface water which is drained from the
foundation area; or

However, we do insure for direct loss by fire, explosion or
theft resulting from water damage, provided the resulting
loss is itself a Loss Insured.

Further, because the damages is not caused by a loss insured against, there is no coverage for
Loss of Rents.

We refer you to the following policy wording.

COVERAGE C - LOSS OF RENTS

1. . Fair Rental Value. If a Loss Insured causes the residence premises rented
to others or held for rental by you to become uninhabitable, we cover its fair
rental value, Payment shall be for the shortest time required to repair or
replace the part of the premises rented or held for rental but not exceeding 12
consecutive months from the date of Joss. This period of time is not limited by
expiration of this policy. Fair rental vatue shall not include any expense that
does not continue while that part of the residence premises rented or held
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 25 of 44

Heather Cooper and David Henderson
Page 3
December 28, 2018

for rental is uninhabitableThe California Fair Claims Settlement Practices
Regulations state that you must be notified of the following policy provision
concerning suits against State Farm:

. SECTION | — CONDITIONS
8. Suit against Us. No action shall be brought unless there has been compliance
with the policy provisions and the action is started within one year after the date

of loss or damage.

The one period referred to does not inciude the time we take to investigate your
claim. The time from the date of loss September 05, 2018 to the date you
reported your claim to your agent does count in computing the amount of time
that has already expired. The one year suit limitation period is again running as
of the dats of this letter.

Please refer to the endorsement language from endorsement FE-5310:

UNITOWNER PROPERTY AMENDATORY ENDORSEMENT

’ Under SECTION | - COVERAGES, COVERAGE A - BUILDING PROPERTY is
replaced by the following: :

COVERAGE A - BUILDING PROPERTY

We cover:

1. alterations, appliances, fixtures and improvements which are part
of the building contained within your unit;

2. items of real property which pertain exclusively to your unit; or

3. properly which is your insurance responsibility under the

goveming rules of the condominium.

This coverage also includes your share of any association deductible but
only when the deductible is not assessed against all unitowners.

We do not cover land, including the land necessary to support any
Coverage A property. We do not cover any costs required to replace,
rebuild, stabilize or otherwise restore the land, nor do we cover the costs
of repair techniques designed to compensate for or prevent land
instability.

Under SECTION | - CONDITIONS, Other Insurance is replaced by the following:
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 26 of 44

Heather Cooper and David Henderson
Page 4
December 28, 2018

Other Insurance. If a loss covered by this policy is also covered by other
insurance, except insurance in the name of the condominium, we will
pay only our share of the loss. Our share is the proportion of the loss that
the applicable limit under this policy bears to the total amount of
insurance covering the loss.

H, at the time of loss, there is other insurance in the name of the
condominium covering the same property covered by this policy, this
insurance will be excess over the amount recoverable under such other
insurance. ~

All other policy provisions apply.

We are required by California Insurance Regulations, Section 2695.7(b)(3), to

advise you that if you belleve this claim, or any part of this claim, has been

wrongfully denied or rejected, you may have the matter reviewed by the California
Department of Insurance, Claims Service Bureau, 300 South Spring Street, Los

Angeles, California 90013, telephone 1-800-927-4357,

We realize that you have suffered a financial loss and regret that we are unable ta make
payment for this clalm. ff there is additional information regarding this claim or if you need any
additional explanation, please feel free to call us at the number and extension listed below. Our
office hours are 6 a.m. to 9 p.m. Central time, Monday through Friday, and 7:30 a.m. to 7 p.m.
on Saturday. Any claim representative will be able to assist you.

Sincerely,

Scott Bagwell

Claim Representative

972-657-1298

State Farm General Insurance Gompany
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 27 of 44

EXHIBIT 4
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 28 of 44

HOGE:«FENTON

ATTORNEYS

Daniel J. Marsh
408.947.2405

daniel. marsh@hogefenton.com

September 3, 2019

Via E-Mail and U.S. Mail

Scott Bagwell -
State Farm Claims

P.O. Box 106169

Atlanta, GA 30348-6169

Re: Henderson v. 428 Alice Owners Association
Insureds : David Henderson and Heather Cooper-Roth
Date of Loss: 9/5/18
Claim No. : 05-5717-Q55
Policy No, 1 97-C5-W530-4
Our File No. : 200516

Dear Mr. Bagwell:

Lam in recelpt of your letter dated July 23, 2019 in the above referenced claim
wherein you reiterate State Farm's decision to decline coverage for water intrusion into a
my client's residential condominium unit in Oakland, California. As set forth In more detail
below,-1 continue to believe State Farm's coverage analysis is in error. This is the last
opportunity State Farm will have to rectify this wrongful denial before my clients explore
their litigation options in the Norther District of California court here in Alameda.

COVERAGE ANALYSIS

 

One of the benefits of giving insurance carriers the opportunity to justify their denial
of coverage is that the end result Is frequently replete with examples of contradictions that
defy logic, butcher the policy, and demonstrate a selective sense of fairness all in pursuit of
an overarching desire to not only deny coverage, but to vindicate what was clearly a bad
decision. This case is no different. .

Asa preliminary matter, your letter fails to actually address any of the issues raised
in my prior correspondence dated April 26, 2019. Rather, your letter simply reasserts,
without any analysis or legal support, that the damage was caused by water that backed up
“outside your plumbing system." Your decision to “double down” on the phrase “outside
your plumbing system” is telling, and provides a perfect example as to the defect with
State Farm's analysis. As J have already explained, nowhere in the policy does the phrase
"your plumbing system” exist; nor is the term "plumbing system" defined. As I have
aiready explained, it is against fundamental policy interpretation to insert words into a ;
policy, that do not otherwtse exist, for the purpose of limiting coverage. (See Palp, Inc. v.
Williamsburg National Ins. Co. (2011) 200 Cal.App.4th 282, 290.) As I already have

Silicon Valley Office | 60 South Market Street, Suite 1400, San Jose, Califomia 95113-2396

3409380 phone 408.287.9501 fax 408.287.2583 www-hogefenten.com
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 29 of 44

Scott Bagwell
September 3, 2019
Page 2

explained, the subject condominium complex has a single plumbing system that supplies
water for all units. The water causing damage to the property resulted from a backup
within this plumbing system.’ Accordingly, the water did not come from “outside the
plumbing system.” .

. Your letter further references endorsement FE-5310 as grounds for denying coverage
for this claim. Endorsement FE-5310 states, in pertinent part:

Under SECTION I — COVERAGES, COVERAGE A- BUILDING PROPERTY !s
replaced by the following:

‘COVERAGE A ~ BUILDING PROPERTY
We cover:

i. alterations, appliances, fixtures and improvements which are-
part of the building contalned within your unit;

2. items of real property which pertain exclusively to your unit; or

3. property which is your insurance responsibility under the
governing rules of the condominium.

This coverage also Includes your share of any association deductible
but only when the deductible Is not assessed against all unitowners. |

We de not cover land, including the land necessary to support any
Coverage A property. We do not cover any costs required to replace,
rebulld, stabilize or otherwise restore the land, nor do we cover the
costs of repair techniques designed to compensate for or prevent fand
instability.

Under SECTION I « CONDITIONS, Other Insurance |s replaced by the
following:

Other Insurance. If 2 loss covered by this policy Is also covered by
other insurance, except Insurance in the name of the condominium,
we will pay onfy our share of the loss. Our share is the proportion of
the loss that the applicable limit under this policy bears to the total
amount of Insurance covering the loss.

If, at the time of the loss, there is other insurance In the name of the
condominium covering the same property covered by this policy, this
insurance will be excess over the amount recoverable under such other
Insurance. .

 

1 AS opposed to a water line located on city property.

_ -3ane3a0
Case 3:20-cv-01713-TSH Document1 Filed 03/10/20 Page 30 of 44

Scott Bagwell
September 3, 2019
Page 3

Your letter fails to explain how this endorsement language supports State Farm's
decision to deny coverage for this loss. Based on our telephone discussion, it is my
generally understanding that State Farm contends that there is no coverage because the
back up occurred tn the sewer system outside of my clients’ unit, and the endorsement does
not cover property outside the unit. Respectfully, such a position constitutes “pretzel logic,”
" and represents a fundamental misunderstanding as.to policy interpretation.

This endorsement clarifles what property is covered under the policy. It has no basis
as to what causes of the damage are “covered.” State Farm's position confuses causation
with damage.” All of the property damage for which my clients are demanding coverage
pertains to “alterations, appliances, fixtures and improvements which are part of the
building contained within’ my client's unit.

The endorsement, as It pertains to Other Insurance, further drives this point home.
The only damage, for which insurance obtalned by the condominium would provide
coverage for an individual unlt, ls damage caused by an instrumentality under the control of
the condominium. For example, a water IIne in the condominium’s.common area that
backs up and causes water damage to an individual unit. Indeed, that is exactly what
happened In this case, Unfortunately, the condominium’s policy does not have sufficient
coverage to complete my client's necessary repairs. Accardingly, State Farm is obligated to ~
cover the remaining amount. -

CONCLUSIO

Time is of the essence. My clients continue to incur costs to litigate this case against
the HOA; costs which would be unnecessary if State Farm made the right decision and
extended coverage for this claim. Those expenses, as well as the expenses incurred In
obtaining coverage wrongfully denied by State Farm, are all recoverable, and are increasing - °
dally. -

I look forward to recelving word that State Farm has decided to extend first party
property coverage for this claim. In the unlikely event that coverage continues to be
denied, this reiterates my clients’ request for all *Claim-Related Documents pursvant to
Insurance Code section 2071." Those documents were due 15 days after my initial request
dated April 26, 2019. They are now seriously overdue by a factor of more than four (4)
months! Neediess to say, if State Farm decides to extend coverage It doesn’t need to
respond to the claim-related documents request.

In the meantime, your Insureds continue to reserve any and all rights under the
policy and the faw. No waiver or estoppel Is intended nor may be inferred. Should you
have any questions or comments about the contents of this letter or any other aspect of my
evaluation of this claim please do not hesitate to contact me.

 

2 For example, State Farm is surely not contending that coverage is not provided under the
policy for a damage caused by a tree that crashes through the bullding causing damage to
the unit's appliances. The fact that the cause of the damage (the tree) came from outside
the unit does not mean that the policy does not provide coverage for the damage to the

unit.

3409380
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 31 of 44

Scott Bagwell
September 3, 2019
Page 4

Very truly yours,

 
   

HOG & APPEL, INC,

Daniel Ma

DJM:djm

3409380
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 32 of 44

EXHIBIT 5
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 33 of 44

Providing insurance and Financial Services RS State Farm*

Home Office, Bloomington, IL

September 719, 2019

Hoge - Fenton Aitn: Daniel Marsh State Farm Clalms

 

60 S Market St Ste 1400 PO Box 106469
San Jose CA 95113-2396 Atlanta GA 30348-6769 _.
bo 2005 Si fo
RE: Claim Number: 05-5717-Q55
Date of Loss: September 05, 2018
Our Insured: Heather Cooper
Policy Number: 97C5W5304
Your Client(s): Heather Cooper and David Henders,.,

To Daniel Marsh

We have reviewed your demand letter dated September 3. 2019. State Farm's position on the
interpretion of the meaning of “The Plumbing System” has nol changed. We interprete it to
mean the plumbing system within the unit owners unit. We will not be able to pay for your
clients claim. | have emailed you a copy of Heather Cooper's declaration page, policy and
endorsments. .

if you have any further questions or concerns please contact to discuss them.
Sincerely,

spr byoti]

Scott Bagwel

Claim Specialist

(844) 458-4300 Ext. 9726571298

State Farm General Insurance Company

Enclosure: Coverage explanation letter
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 34 of 44

ée Staterarnr

 

Stata Farm General Insurance Company

September 19, 2019

Heather Cooper and David Henderson ane Insurance Companies
2111 Poquito St PO BOX 108169
Austin, TX 78722-2435 Aflanta, GA 20348-6169

Fax 844 236 3646

RE: Claim Number. 05-5717-Q55
Policy number: 97-C5-W530-4
Date ofLoss: 09-05-2018

Dear Heather and David:

| have received and reviewed the letter of representation dated September 3, 2019 from your
Attorney Daniel Marsh.

On September 12", 2018, we discussed the back-up-of water through your kitchen sink drain.
Based on that conversation it is State Farm's-understanding that when your property manager
entered the unit, the water supply was tumed off but there was water damage to the flooring that
smelled like sewage. It is also our understanding that no one was living in the unit at the time of
the loss.

Based on the above description of events we have determined that the water damaged being
claimed, backed up from outside of the plumbing system of your unit, due to the fact that the
water was off and there was no tenant at the time.
Unfortunately the water event as described is not covered under your policy.
Please refer to the following language from your Rental Condominium Unit Owners policy form
number FP-6131, which states in part:

COVERAGE A - BUILDING PROPERTY, COVERAGE B - PERSONAL

PROPERTY AND COVERAGE D - LOSS ASSESSMENT

SECTION | - LOSSES INSURED

We insure for accidental direct physical loss to the property covered under this
policy except as provided in Section | - Losses Not Insured.
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 35 of 44

Heather Cooper and David Henderson
Page 2 .
- December 28, 2018

SECTION I - LOSSES NOT INSURED

2. We do not insure under any coverage for any loss which would
not have occurred in the absence of one or more of the following
exctuded events. We do not Insure for such loss regardless of: (a)
the cause of the excluded event; or (b) other causes of the loss; or
(c) whether other causes acted concurrently or in any sequence
with the excluded event to. produce the joss; or (d) whether the
event occurs suddenly or gradually, involves isolated or
widespread damage, arises from natural or extemal forces, or | -
occurs as a result of any combination of these:

Water Damage, meaning:

(1) flood, surface water, waves, tidal water, overflow of
a body of water, or spray from any of these, all
whether driven by wind or not;

(2) water from outside the plumbing system that enters
through sewers or drains, or water which enters
into and overflows from within a sump pump, sump
pump weil or any other system designed fo remove
subsurface water which is drained from the
foundation area; or

However, we do insure for direct loss by fire, explosion or
theft resulting from water damage, provided the resuiting
loss is itself a Loss Insured.

Further, because the damages is not caused by a loss insured against, there is no coverage for
Loss of Rents.

We refer you to the following policy wording.

COVERAGE C - LOSS OF RENTS

1. Fair Rental Value. If a Loss Insured causes the residence premises rented
to others or held for rental by you to become uninhabitable, we cover its fair
rental value. Payment shall be for the shortest time required to repair or
replace the part of the premises rented or held for rental but not exceeding 12
consecutive months from the date of loss. This period of time is not limited by
expiration of this policy. Fair rental value shall not include any expense that
does not continue while that part of the residence premises rented or held
for rental is uninhabitableThe California Fair Claims Settlement Practices
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 36 of 44

Heather Cooper and David Henderso
PageS .
December 28, 2019

Regulations state that you must be notified of the following policy provision:
cancerning suits against State Farm:

SECTION | - CONDITIONS
8. Suit against Us. No action shall be brought unless there has been compliance
with the policy provisions and the action is started within one year after the date
of loss or damage.

The one period referred to does not include the time we take to investigate your
claim. The time from the date of loss September 05, 2018 to the date you
reported your claim to your agent does count in computing the amount of time
that has already expired. The one year suit limitation period Is-again running as
of tha date of this letter.

Please refer to the endorsement language from endorsement FE-5310: -

UNITOWNER PROPERTY AMENDATORY ENDORSEMENT

Under SECTION I - COVERAGES, COVERAGE A - BUILDING PROPERTY is
Teplaced by the following:

COVERAGE A - BUILDING PROPERTY

We cover:

1, - alterations, appliances, fixtures and improvements which are part
of the building contained within your unit,

2 items of real property which pertain exclusively to your unit; or

3. property which is your insurance responsibility under the
governing rules of the condominium.

This coverage also includes your share of any association deductible but
only when the deductible is not assessed against all unitowners.

We do not cover land, including the land necessary to support any
Coverage A property. We do not cover any costs required to replace,
rebuild, stabilize or otherwise restore the ‘and, nor do we cover the costs
of repair techniques designed to compensate for or prevent land
instability.

Under SECTION I - CONDITIONS, Other Insurance is replaced by the following:
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 37 of 44

Heather Cooper and David Henderson
Page 4 ,
December 28, 2018

Other Insurance. If a less covered by this policy ie also covered by other
insurance, except insurance in the name of the condominium, we will
pay only our share of the loss. Our share is the proportion of the loss that
the applicable limit under this policy bears to the total amount of
insurance covering the loss.

If, at the time of loss, there Is other Insurance in the name of the
condominium covering the same property covered by this policy, this
insurance will be excess over the amount recoverable under such other
insurance.

All other policy provisions apply.

We are required by California Insurance Regulations, Section 2695.7(b)(3), to

advise you that if you believe this claim, or any part of this claim, has been

wrongfully denied or rejected, you may have the maiter reviewed by the California |
Department of insurance, Claims Service Bureau, 300 South Spring Street, Los

Angeles, California $0013, telephone 1-800-927-4357.

We realize that you have suffered a financial joss and regret that we are unable to make
payment for this claim. {f there is additional information regarding this claim or if you need any
additional explanation, please feel free to cali us at the number and extension listed below. Our
office hours are 6 a.m. to 9 p.m. Centrat time, Monday through Friday, and 7:30 a.m. to 7 p.m.
on Saturday. Any claim representative will be able to assist you.

Sincerely,

fer

Scott Bagwell
Clalm Representative
972-657-1288
State Farm General Insurance Company
Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 38 of 44

XHIBIT 2
10

44
42
18
14

45:
416.
17.
18.
19
20.
21
22 | |
23°
24
25
26

27
28

“STEPHEN P, ELLINGSON (SBN 1365055
$ : -

é 3
| HAYES SCOTT BONINO. EIVIRGSON
GUSEANT See & CLAUSE LLP ;
1999 Skyway Road, Suite'310° Ayu | Tilt
1San Carlos California 94070: a PERE,
| Telephone? 650.637.9100 "WE
| Facsimile: 650.637.8071

oe ~~ Oo nm FF Ww WM &

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 39 of 44

 
 

CHERIE M. SUTHERLA

 

‘Attomeys for Defendant
STATE FARM GENERAL INSURANCE COMPANY

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF ALAMEDA.
DAVID HENDERSON and: PEATHER | CASENO, RG19047941
COOPER- ROTH;
a DEFENDANT STATE FARM GENERAL
Plaintiffs, _ INSURANCE COMPANY'S ANSWER TO
PLAINTIFFS’ UNVERIFIED COMPLAINT

¥A..
| DEMAND FOR JURY TRIAL.

STATE FARM GENERAL INSURANCE
COMPANY; and DOES 1-25, inclusive,

 

‘Defendaitts. | [Assigned for all Purposes to’ Judge Noe! Wise] |

 

 

Defendant State Farm General Insurance Company (“State Farmi” or “this answering

defendant”), in answer to:the unverified complaint of plaintiffs herein,-herewith denies each and

every, all and singular, the allegations of said unverified complaint, and in this connection this

answering: defendant denies ‘that plaintiffs have been injured or damaged in any of the sums

améritionéd in said unverified: complaint, or in.any sum, or at all as the:result‘of any act or omission

of this answering defendant,

AS A FIRST: SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND

TO EACH ALLEGED GAUSE OF ACTION CONTAINED THEREIN, this answering defendant

alleges that said complaint fails to state facts sufficient to constitute a cause of action against this’

answering defendant.
AS A SECOND, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,
AND TO EACH: ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

_ de
DEFENDANT'S ANSWER TO PLALNTIFFS’ COMPLAINT — CASE NO. RG19047941

 

 

seta Spt ae oe see so
wo .

Tere ne

*

shehatints oarphnemuammenet ert inp Spree.

set one able auepiees sip
Seah E

 
2 wo oN Go oa BF oO Ne =

Mm fw wm fH NS NB NM NM NS OO OSU SEU UU SLU Uc LUC LlUDL ll
on~a og on FB O©O NY = Oo HO a nN Oo fk &Y HB =

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 40 of 44

defendant alleges that the insurance policy at issue afforded no coverage, or coverage was barred, in
whole or in part, by the terms, conditions, definitions, exclusions, provisions, or limitations
contained in the policy allegedly issued by State Farm.

AS A THIRD, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND
TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering defendant
alleges that plaintiffs have waived and are estopped and barred from alleging the matters set forth in
the complaint.

AS A FOURTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,
AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering
defendant alleges that at a!l times and places mentioned in the complaint herein, plaintiffs failed to
mitigate the amount of their damages. The damages claimed by plaintiffs could have been
mitigated by due diligence on their part or by one acting under similar circumstances. The
plaintiffs’ failure to mitigate is a bar to their recovery under the complaint.

AS A FIFTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND
TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering defendant
alleges that the injuries allegedly sustained by plaintiffs were either wholly or in part caused by
plaintiffs or persons, firms, corporations or entities other than this answering defendant.

AS A SIXTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND
TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering defendant
alleges that at all times and places mentioned in the complaint herein, plaintiffs failed to perform
certain conditions precedent that were imposed upon the plaintiffs by contract. The non-
performance of said conditions excused defendant's obligations under the contract.

AS A SEVENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,
AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering
defendant alleges that plaintiffs cannot assert any contractual claims set forth in the complaint
because plaintiffs prevented performance of said contract.

AS AN EIGHTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,
AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering

-2-

 

 

DEFENDANT'S ANSWER TO PLAINTIFFS’ COMPLAINT - CASE NO. RG19047941

SOD TAAL BL ef] ores setae eet iaecereeesmatttens wee os

eo eb tA PAORPT l
oo won OD oon SF Ww el

my NM NHN MB Hw HM | | NY | | = = |= =| S| =| FF
co wn © ao fF WwW HY = oO wo w@OAwNwn aoa oT FF WSO He —

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 41 of 44

defendant alleges that plaintiffs cannot assert any contractual claims set forth in the complaint
because plaintiffs materially breached said contract.

AS A NINTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND
TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering defendant
alleges that plaintiffs’ complaint, to the extent that it seeks exemplary or punitive damages pursuant
to section 3294 of the Civil Code, violates defendant's rights to procedural due process under the
Fourteenth Amendment of the United States Constitution, and the Constitution of the State of
California, and therefore fails to state a cause of action upon which either punitive or exemplary
damages can be awarded.

AS A TENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN, AND
TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering defendant
alleges that plaintiffs’ complaint, to the extent that it seeks punitive or exemplary damages pursuant
to section 3294 of the Civil Code, violates defendant’s rights to protection from “excessive fines”
as provided in the Eighth Amendment of the United States Constitution and Article 1, Section 17, of
the Constitution of the State of Califomia, and violates defendant’s rights to substantive due process
as provided in the Fifth and Fourteenth Amendments of the United States Constitution and the
Constitution of the State of California, and therefore fails to state a cause of action supporting the
punitive or exemplary damages claimed.

AS AN ELEVENTH, SEPARATE DEFENSE TO THE COMPLAINT ON FILE HEREIN,
AND TO EACH ALLEGED CAUSE OF ACTION CONTAINED THEREIN, this answering
defendant alleges that the alleged causes of action set forth in the complaint are, and each of them
is, barred by any applicable contractual suit limitation period and/or the statute of limitations set
forth in sections 335 et seq. of the Code of Civil Procedure of the State of California, including but
not limited to sections 337, 338, 339 and 340, or in the insurance contract at issue.

WHEREFORE, this answering defendant prays for judgment as follows:

I. That plaintiffs take nothing by their complaint;
2. For costs of suit incurred herein; and

fff

3.

 

DEFENDANT'S ANSWER TO PLAINTIFFS’ COMPLAINT - CASE NO, RG1904794]

 

corneas eter:

an
on oN DW wo FF BO HY

[on So a |e 0 Se on eae
ono ao f& wo  |=- 2 wo wos mo fk Oo HY SS SS

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 42 of 44

3. For such other and further relief as the Court deems proper.

Dated: March 9, 2020 HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE, LLP

/) : tfmen moll. /
ay. (ne), Le oiltinc,
STEPHEN P. ELLINGSON
CHERIE M. SUTHERLAND
Attorneys for Defendant
STATE FARM GENERAL INSURANCE
COMPANY

DEMAND FOR JURY TRIAL

Dated: March 9, 2020 HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE, LLP

By: (Nhe i) Lidilamk

Defendant State Farm General Insurance Company hereby demands a trial by jury.

 

STEPHEN P. ELLINGSON

CHERIE M. SUTHERLAND

Attorneys for Defendant __

STATE FARM GENERAL INSURANCE
COMPANY

 

4.
DEFENDANT'S ANSWER TO PLAINTIFFS’ COMPLAINT - CASE NO, RG19047941

 

bof ep STREET MPI ote «nef e ae
Pron Bb dete phe

COME AYE woe
 

—

DoD Oo wm NN OD Hh S&F WY NI

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 43 of 44

CASE NAME: Henderson y. State Farm General Insurance Company
CASE NO: Alameda County Superior Court No.: RG19047941
PROOF OF SERVICE

Lam a citizen of the United States. My business addréss is 999 Skyway Road, Suite 310,
San Carlos, California 94070.. 1 am employed in the County of San Mateo where this service
occurs. I am over the age of 18-years, and not.a party to the within cause. I am readily familiar

with my eémployer’s.normal business practice for collection and processing of correspondence for

mailing with the U.S. Postal Service, and that practice is that correspondence 1s deposited with the
U.S. Postal Service the same day as the day of collection in the ordinary course of business.

On the date set forth below, following ordinary business practice, [ served a true copy of the
foregoing document(s) described as:

DEFENDANT STATE FARM GENERAL INSURANCE COMPANY’S ANSWER TO
PLAINTIFFS’ UNVERIFIED COMPLAINT

DEMAND FOR JURY TRIAL

fH (BY MAIL}! caused stich énvelope(s) with postage thereon fully prepaid to be
placed in the United States mail at San Carlos, ‘California,

Cl (BY PERSONAL SERVICE) I caused such envelone(s) to be delivered by hand
this date to the offices of the addressee(s). . .

(0 (BY OVERNIGHT DELIVERY) caused such envélope(s) to be delivered to:an
overnight. delivery carrier with delivery fees provided for, addressed to the
person(s) on whom it is to be served,

O (BY EMAIL) by transmitting via email the document(s) listed above to. the
corresponding email address(es), or as stated on the attached service list, on this
date before 5:00 p.m.

Daniel W, Ballesteros, Esq,
Daniel J. Marsh, Esq.
Hoge Fenton Jones & Appel, Inc.
60 South Market Street, Suite 1400
San Jose, California 95113-2396
Telephone: 408.287.9501
Facsimile: 408.287.2583
Email: dan.ballesteros@hogefenton.com.

Email: daniel.marsh@hogefenton.com

Attorneys for Plaintiffs _ ae
DAVID HENDERSON and HEATHER COOPER-ROTH

(State) I declare under penalty of perjury under the laws of the State of California
‘that the above is true and correct,

Executed on March 9, 2020 at San Carlos, me

“Kristina Dillingharn)

-1-

 

 

PROOF OF SERVICE — CASE NO. RG19047941

-
ED
E

 
o ono oO NN Oo on FF SH NS

nm no NN RO BD BD BD BF KO Be Aa a ese S]elUce!elUlU eOUlUlUeeDUlUlUCUCUcF
ao NN OO oo f& wD HS =-=«= GS oO OB NN DB oo fF WO NH =

 

Case 3:20-cv-01713-TSH Document 1 Filed 03/10/20 Page 44 of 44

CASE NAME: Henderson v. State Farm General Insurance Company
CASE NO.:

PROOF OF SERVICE

I am a citizen of the United States. My business address is 999 Skyway Road, Suite 310,
San Carlos, California 94070. I am employed in the County of San Mateo where this service
occurs. I am over the age of 18 years, and not a party to the within cause. I am readily familiar
with my employer’s normal business practice for collection and processing of correspondence for
mailing with the U.S. Postal Service, and that practice is that correspondence is deposited with the
U.S. Postal Service the same day as the day of collection in the ordinary course of business.

On the date set forth below, following ordinary business practice, I served a true copy of the
foregoing document(s) described as:

DEFENDANT STATE FARM GENERAL INSURANCE COMPANY’S NOTICE OF
REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS 1332 AND 1441a
[DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL

(BY MAIL) I caused such envelope(s) with postage thereon fully prepaid to be
placed in the United States mail at San Carlos, California.

O (BY PERSONAL SERVICE) I caused such envelope(s) to be delivered by hand
this date to the offices of the addressee(s).

O (BY OVERNIGHT DELIVERY) I caused such envelope(s) to be delivered to an
overnight delivery carrier with delivery fees provided for, addressed to the
person(s) on whom it is to be served.

O (BY EMAIL) by transmitting via email the document(s) listed above to the
corresponding email address(es), or as stated on the attached service list, on this
date before 5:00 p.m.

Daniel W. Ballesteros, Esq.
Daniel J. Marsh, Esq.
Hoge Fenton Jones & Appel, Inc.

60 South Market Street, Suite 1400
San Jose, California 95113-2396
Telephone: 408.287.9501
Facsimile: 408.287.2583
Email: dan.ballesteros@hogefenton.com
Email: daniel. marsh@hogefenton.com

 

Attorneys for Plaintiffs
DAVID HENDERSON and HEATHER COOPER-ROTH

[] (State) I declare under penalty of perjury under the laws of the State of California
that the above is true and correct.

Executed on March 10, 2020 at San Carlos, Cal} ia. 4
Z Affi Ce Ld ga

Abigail Calderon

 

-|-
PROOF OF SERVICE

 
